Citation Nr: 0301554	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-02 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left shoulder disorder, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected gastroesophageal reflux disease (GERD), 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected deviated septum.

4.  Entitlement to an increased disability rating for 
service-connected cervical spine disorder, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO).  

Procedural history

The veteran had active service from February 1978 to 
February 2000. 

In a September 8, 2000 rating decision, the veteran was 
granted service connection for a left shoulder disorder, 
GERD and a deviated septum.  In a September 27, 2000 
rating decision, the veteran was granted service 
connection for a cervical spine disorder.  The veteran 
disagreed with the disability ratings assigned [zero 
percent, 10 percent, zero percent and 20 percent 
respectively] and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in March 2002.  

In a January 2002 rating decision, the disability rating 
for the veteran's left shoulder disorder was increased 
from zero percent to 10 percent and the rating for his 
cervical spine disorder was increased from 20 percent to 
30 percent.  The veteran continued to express his 
disagreement with those ratings.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].


Other issue

The Board observes that in the September 8, 2000 rating 
decision the RO also  denied the veteran's claim of 
entitlement to service connection for a low back disorder.  
The veteran appealed that denial.  However, in a January 
2002 rating decision, the RO granted service connection 
for a low back disorder and assigned a 20 percent 
disability rating.  The veteran has not appealed that 
decision, and accordingly it will be addressed no further 
in this decision.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely 
filed to initiate appellate review of the claim concerning 
the compensation level assigned for the disability].


FINDINGS OF FACT

1.  The veteran's left shoulder disorder is manifested by 
crepitation on motion and some tenderness, with range of 
left arm motion measured to 170 degrees on forward flexion 
and abduction, to 80 degrees on extension, and to 45 
degrees on internal rotation, with an additional 25-30 
degree limitation of flexion and abduction during flare-
ups of pain.

2.  The veteran's GERD is manifested by frequent acid 
reflux with associated pain and a small sliding hiatal 
hernia.

3.  The veteran's deviated septum is manifested by an 85 
percent obstruction of the right naris, and no obstruction 
of the left.

4.  The veteran's cervical spine disorder is manifested by 
range of motion measured to 25 degrees on forward flexion, 
20 degrees on extension, 20 degrees on lateral bending, 
bilaterally, and 40 degrees on rotation, bilaterally, with 
an additional 10 degree loss of motion in forward flexion, 
hyperextension, and lateral bending during flare-ups of 
pain.

CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for a 
left shoulder disorder have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic 
Codes 5201, 5301 (2002).

2.  The criteria for an increased disability rating for 
GERD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2002).

3.  The criteria for a 10 percent disability rating for a 
deviated septum have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2002).

4.  The criteria for an increased disability rating for a 
cervical spine disorder have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased initial 
disability ratings for his service-connected left shoulder 
disorder, GERD, deviated septum and cervical spine 
disorder.  

In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent law and regulations and their 
application to the facts and evidence.


The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002)].  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations 
of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of these issues has 
proceeded in accordance with the provisions of the law and 
regulations.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

In May 2000, the RO sent the veteran a letter notifying 
him of the evidence necessary to substantiate his claims, 
describing specifically the evidence he was responsible to 
submit and the evidence the RO would obtain for him.   In 
addition, in November 2001, the RO sent the veteran a 
letter notifying him of its reconsideration of two 
previously denied issues in light of the VCAA.  This 
letter set forth in detail the requirements of the VCAA, 
including the responsibilities of the VA and the veteran 
with respect to obtaining evidence.  

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims, by the 
September 2000 and January 2002 rating decisions, by the 
January 2002 statement of the case (SOC), and by the April 
2002 supplemental statement of the case (SSOC).

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained copies of the veteran's 
service medical records and the veteran was afforded VA 
examinations for each of his claimed disabilities.  In 
response to the RO's May 2000 letter requesting specific 
evidence, the veteran sent the RO a Form 21-4138, stating 
that he had never been treated at a VA medical facility.  
The veteran has not identified any other medical treatment 
records.  There is no indication that there exists any 
evidence which has a bearing on this case which has not 
been obtained.

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his appeal.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony; but he indicated in his 
March 2002 VA Form 9 that he did not want a BVA hearing, 
and he never requested a hearing before the RO.  The 
veteran has submitted statements pertaining to his claim, 
and his representative has submitted written argument in 
his behalf.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of these claims has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2002).

Fenderson considerations

A request for an increased rating must be viewed in light 
of the entire relevant medical history.  See 38 C.F.R. §§ 
4.1, 4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
[where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].  In Fenderson, the United States Court of 
Appeals for Veterans Claims (the Court) also discussed the 
concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to 
be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due 
to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2002).  See, 
in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  According to this regulation, it is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In 
addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the veteran 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  38 C.F.R. § 
4.40 (2002).

The provisions of 38 C.F.R. § 4.45 state that when 
evaluating the joints, inquiry will be directed as to 
whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue. 
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 
(2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.)  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).


1.  Entitlement to an increased initial disability rating 
for a left shoulder disorder, currently evaluated as 10 
percent disabling.

Analysis

The veteran is seeking an increased disability rating for 
his service-connected left shoulder disorder, diagnosed as 
impingement syndrome, which is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5301 (2002).  He essentially contends that the left 
shoulder disorder is more severe than is contemplated by 
the currently assigned rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  
Any change in a diagnostic code by a VA adjudicator must 
be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical 
and laboratory findings.  38 C.F.R. § 4.20 (2002).

The veteran's left shoulder disorder, diagnosed as 
impingement syndrome, is manifested by limited motion of 
the left arm.  The veteran is currently evaluated under 
Diagnostic Code 5301, which deals with injuries to the 
muscles controlling upward rotation of the scapula; 
elevation of the arm above shoulder level.  Extrinsic 
muscles of the shoulder girdle: (1) trapezius; (2) levator 
scapulae; (3) serratus magnus.  The veteran has not 
suggested that another diagnostic code would be more 
appropriate.

Upon review of the evidence and rating schedule, the Board 
can identify no more appropriate diagnostic code than 
Diagnostic Code 5301.  The Board concludes that because 
Diagnostic Code 5301 rates in accordance with overall 
functional impairment rather than just limitation of 
motion, it better reflects the veteran's symptomatology, 
and is the most appropriate diagnostic code available.  

However, the Board observes that the veteran's left 
shoulder disability was rated prior to January 2002 Under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of arm.  As discussed below, the veteran's left 
shoulder motion is limited to some extent.  Since that 
diagnostic code is also arguably applicable, it will also 
be discussed below. 

Schedular rating

(i.)  Diagnostic Code 5301

The veteran's left shoulder disability is currently 
evaluated as being 10 percent disabling.  Under Diagnostic 
Code 5301, the following levels of disability are included 
for the minor arm.

30% Severe;

20% Moderately Severe;

10% Moderate;

0% Slight

38 C.F.R. § 4.73, Diagnostic Code 5301 (2002).

The Board observes in passing that the words "slight", 
"moderate" and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just". 38 C.F.R. § 4.6 
(2001).  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although 
an element of evidence to be considered by the Board, is 
not dispositive of an issue. All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 
4.2, 4.6 (2002).

The Board must determine whether the veteran's symptoms 
more nearly approximate the criteria for a 20 percent or 
higher level of disability.  If they do not, then a higher 
rating may not be awarded.  See 38 C.F.R. § 4.7 (2002).  
The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, 
the Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for 
a 20 percent rating.  

In order to warrant a 20 percent rating under Diagnostic 
Code 5301, the evidence must show that the symptomatology 
associated with the veteran's impingement syndrome is 
productive of moderately severe impairment of shoulder 
function.
The veteran has not pointed to any specific functional 
impairment of his shoulder caused by the impingement 
syndrome.  Essentially, he contends that the evidence of 
record supports a rating higher than 10 percent.  The 
evidence on this issue consists primarily of the July 2000 
VA examination report.  

The Board finds that the evidence of record does not 
reflect or approximate a moderately severe impairment of 
the veteran's left shoulder.  The Board bases this 
conclusion on range of motion findings, as well as other 
reported factors.  

The July 2000 VA physical examination report shows range 
of motion measured to 170 degrees on forward flexion and 
abduction.  Extension was measured to 80 degrees and 
internal rotation to 45 degrees.  The veteran complained 
of pain intermittently in the anterior aspect of the 
shoulder, with crepitation and popping on range of motion.  
The examiner noted some crepitation on abduction.  On 
examination, no gross deformity was noted, there was some 
tenderness anteriorly over the bicipital groove, but there 
was no tenderness of the acromioclavicular joint and the 
clavicle was intact.  There was no subluxation or 
dislocation noted and the veteran denied incoordination.  

Normal ranges of shoulder motion are:  forward elevation 
(flexion) and abduction, both zero degrees to 180 degrees; 
and external and internal rotation, both zero degrees to 
90 degrees.  See 38 C.F.R. § 4.71, Plate I.   During the 
July 2000 VA examination, a range of motion of 170 degrees 
on forward flexion and abduction was noted; this is close 
to normal.  Extension (by which the examiner presumably 
meant external rotation) was 80 degrees, also close to 
normal.  Internal rotation was to 45 degrees, which is 
half of normal.  Thus, demonstrated loss of range of 
motion of the veteran's left shoulder is essentially 
confined to internal rotation, with other ranges of motion 
approaching normal. 

After having carefully considered the evidence, the Board 
has concluded that the veteran's left shoulder disability 
appears to be moderate in degree, warranting the 
assignment of a 10 percent disability rating under 
Diagnostic Code 5301.  
Although as indicated above the word "moderate" is not 
defined in VA regulations, "moderate" is generally defined 
as "of average or medium quality, amount, scope, range, 
etc."  Webster's New World Dictionary, Third College 
Edition (1988), 871. The Board believes that the veteran's 
disability is manifested principally by some limitation of 
motion, described above, and subjective complaints of 
pain.  Other symptoms noted on examination, primarily 
crepitation on motion and some tenderness in the bicipital 
groove, are not shown by competent medical evidence to 
substantially limit the veteran's use of his shoulder.  
The veteran has pointed to no other aspects of his 
disability that contribute to his level of impairment, and 
the Board has identified none.

In summary, the Board concludes that the evidence of 
record, discussed above,  does not show moderately severe 
impairment of his left shoulder and therefore does not 
support a rating higher than the currently assigned 10 
percent.

(ii.)  Diagnostic Code 5201

The Board has also reviewed the veteran's disability under 
Diagnostic Code 5201 [arm, limitation of motion], under 
which the veteran's left shoulder disorder was rated prior 
the January 2002 rating decision.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31 (2002).  To warrant the minimum 
compensable rating of 20 percent, the evidence must show 
limited motion of the minor arm at the shoulder level, or 
midway between the side and the shoulder level.  A 30 
percent rating is available for motion limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2002).  See also 38 C.F.R. § 4.71, Plate I (2002).  
The Board observes that the left arm is the veteran's 
minor arm.

The evidence of record does not show that the veteran's 
range of left arm motion is limited to shoulder level or 
less.  As described above, the July 2000 VA examination 
report shows ranges of motion on forward flexion and 
abduction to 170 degrees.  The rating schedule indicates 
that range of motion to shoulder level is the equivalent 
of 90 degrees.  See 38 C.F.R. § 4.71a, Plate I (2002).  
Therefore, the requirements for a compensable rating are 
not met under Diagnostic Code 5201.  

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  See DeLuca, supra.  The July 2000 
examiner's opinion was that, during flare-ups, he did 
expect some additional loss in internal rotation, 
estimated at 10-15 degrees, as well as additional loss of 
abduction and forward flexion of 25-30 degrees.  He did 
not expect incoordination, but increased weakness graded 
as moderate in the left shoulder girdle would be present 
due to pain.  The Board finds that, even considering 
additional motion lost due to pain and weakness on flare-
ups described as moderate, the veteran's range of motion 
still does not meet the criteria for a 20 percent rating 
under Diagnostic Code 5201, and does not reflect 
moderately severe functional impairment so as to warrant a 
20 percent rating under Diagnostic Code 5301.  The veteran 
has pointed to no manifestations of his disability which 
would allow for the assignment of additional disability 
under 38 C.F.R. §§ 4.40 and  4.45 (2002).  Accordingly, 
the Board finds that a higher disability evaluation may 
not be assigned on the basis of additional functional loss 
under 38 C.F.R. §§ 4.40 and 4.45 (2002).

Fenderson considerations 

In Fenderson, supra, the Court held that evidence to be 
considered in the appeal of an initial assignment of a 
rating for a disability was not limited to that reflecting 
the then-current severity of the disorder.  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-
connected left shoulder disorder has not changed 
appreciably since he left service.  There appears to have 
been none of the symptoms which would allow for the 
assignment of a 20 percent or higher disability rating at 
any time during the period of time here under 
consideration.  Based on the record, the Board finds that 
a 10 percent disability rating was properly assigned for 
the entire period.  

2.  Entitlement to an increased initial disability rating 
for gastroesophageal reflux disease (GERD), currently 
evaluated as 10 percent disabling.

Analysis

The veteran is seeking an increased disability ratings for 
his service-connected GERD, which is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7346 [hiatal hernia] (2002).  He 
essentially contends that his GERD symptoms are more 
severe than is contemplated by the currently assigned 10 
percent rating.

Preliminary Matters 

(i.)  Karnas considerations

During the pendency of the veteran's claim, VA issued 
revised regulations amending the portion of the rating 
schedule dealing with digestive system disorders.  

The Court has held that where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary 
to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, revised statutory or regulatory provisions may 
not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000 (April 
10, 2000); see also Rhodan v. West, 12 Vet. App. 55, 57 
(1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999).  

The period on appeal is from March 2000 to present; 
therefore, the veteran's disability will be evaluated 
under both versions to determine which, if either, is more 
favorable.

The Board concludes that none of the diagnostic codes 
applicable to this case have been changed.  The provisions 
of 38 C.F.R. § 4.112, concerning weight loss, are 
potentially applicable to this issue and have been 
changed.  However, in this case no weight loss has been 
demonstrated.  Indeed, the veteran's weight has remained 
relatively stable since he left service.  The veteran's 
weight was found to stable in the July 2000 VA 
examination.  Accordingly, although the Board has 
considered Karnas, it is inapplicable given the 
circumstances of this case.   

(ii.)  Assignment of diagnostic code 

The veteran's gastrointestinal disability is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2002) [hiatal hernia].  The veteran 
has not suggested any more favorable diagnostic code, and 
upon a review of the evidence and rating schedule, the 
Board can identify no more appropriate code.

The veteran's GERD is primarily manifested by frequent 
acid reflux.  A small sliding hiatal hernia has also been 
identified.  

The veteran was found to have a history of peptic ulcer 
during the July 2000 VA examination; however, it was not 
found to be currently active, and no symptoms were 
attributed to it by the examiner.  Therefore, a rating 
under diagnostic codes for ulcers, 7304-7306 does not 
appear to be supported by the evidence.

The veteran was found by the July 2000 VA examiner not to 
have esophagitis or scaring in the pyloric area.  
Gastritis has not been identified on examination.  
Overall, it does not appear that the veteran's symptoms 
would support a compensable rating under Diagnostic Code 
7307 [hypertrophic gastritis].

For the reasons stated, the Board believes that the 
veteran is appropriately rated under Diagnostic Code 7346 
[hiatal hernia].

(iii.)  Esteban considerations

The Board has considered the veteran's request to rate his 
hiatal hernia as a separate condition from his other 
gastrointestinal symptoms; however, this does not appear 
to be supported by the evidence, and it is not permitted 
under the rating schedule for digestive disorders.  The 
Board wishes to make it clear that it is aware of the 
Court's holding in Esteban v. Brown, 6 Vet. App. 259 
(1994), in which the Court held that two separate 
disability ratings are possible in cases in which the 
veteran has separate and distinct manifestations arising 
from the same disability, notwithstanding VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14.  

However, regulations state that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding 
as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 
(2002).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2002).

Therefore, the Board finds that, in this case, the RO 
properly evaluated the veteran's digestive symptoms as one 
disability in light of the provisions of 38 C.F.R. 
§§ 4.113, 4.114.    

Schedular rating

Under Diagnostic Code 7346, the following levels of 
disability are included.

60% Symptoms of pain, vomiting, material weight loss, 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health;

30% Persistently recurrent epigastric distress, with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health;

10% With two or more of the symptoms for the 30 
percent evaluation, of less severity.

38 C.F.R. § 4.114, Diagnostic Code 7346 (2002).

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, 
the Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for 
a 30 percent or higher rating.  

A July 2000 VA examination shows that the veteran has had 
problems with acid reflux since the mid 1980s.  The 
veteran had no symptoms of vomiting, abdominal pain, no 
melena or hematochezia.  His appetite was "OK" and his 
weight was stable.  The diagnosis was GERD, not adequately 
controlled with medication, causing severe heartburn after 
every meal.  An upper GI series was positive for frequent 
GERD, especially in the bending and recumbent positions, a 
small sliding hiatal hernia and slow gastric emptying, 
with no evidence of esophagitis, and no scaring in the 
pyloric area.  A follow-up examination in October 2001 
showed his symptoms to be consistent with the July 2000 
evaluation.

Upon review of the medical evidence, the Board does not 
find evidence of such considerable impairment of health, 
attributable to the veteran's GERD, as would warrant a 30 
percent rating.  The veteran has pointed to no such 
evidence.  The July 2000 VA examination report shows the 
veteran to be well nourished and with stable weight.  
There is no evidence of vomiting, no recent abdominal 
pain, no melena or hematochezia.  

The veteran does have two of the symptoms of the 30 
percent level, i.e., persistently recurrent epigastric 
distress and pyrosis.  As stated above, these are 
sufficient to warrant a 10 percent evaluation. However, 
there is no evidence of dysphagia or regurgitation.  The 
Board observes that the veteran has demonstrated left 
shoulder and arm pain, but this has been attributed to a 
shoulder impingement syndrome and to his cervical spine 
disorder.  There is no evidence or suggestion that it is 
attributable to his GERD, so as to satisfy this criterion 
of the 30 percent level.  

The Board takes note of the July 2000 VA examiner's use of 
the term "severe" in reference to the veteran's heartburn 
after eating; however, it does not appear from the overall 
evidence that a finding of severe heartburn after eating 
equates to a finding of considerable impairment of health.  
Given the veteran's symptoms as compared to the rating 
criteria, the Board finds that these symptoms do not more 
closely approximate the 30 percent level.  For the reasons 
stated, the Board finds that the veteran's GERD does not 
warrant a rating higher than 10 percent.

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-
connected GERD has not changed appreciably since he left 
service.  As noted above, his weight has been stable.  
There appears to have been none of the symptoms which 
would allow for the assignment of a 30 percent or higher 
disability rating at any time during the period of time 
here under consideration.  Based on the record, the Board 
finds that a 10 percent disability rating was properly 
assigned for the entire period.   

3.  Entitlement to an increased (compensable) initial 
disability rating for a deviated septum, currently 
evaluated as noncompensable.

Analysis

The veteran is seeking an increased (compensable) 
disability ratings for his service-connected deviated 
septum, which is currently evaluated as noncompensable 
under 38 C.F.R. § 4.97, Diagnostic Code 6502 [septum, 
nasal, deviation of] (2002). 

Assignment of diagnostic code 

The veteran's deviated septum is evaluated under 
Diagnostic code 6502, which specifically addresses the 
symptoms of a deviated septum.  The veteran has not 
suggested that any other diagnostic code would be more 
appropriate, and after a review of the evidence and 
available diagnostic codes, the Board can identify no more 
appropriate code.  

Schedular rating

Under Diagnostic Code 6502 [deviated septum], a 10 percent 
rating is available where the evidence shows a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  Otherwise, a noncompensable 
rating is to be awarded.  38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2002).

As the veteran is currently evaluated at the 
noncompensable level, the Board must determine whether the 
veteran's symptoms more nearly approximate the criteria 
for the 10 percent level.  If they do not, then a higher 
rating may not be awarded under this diagnostic code.  

The July 2000 VA examination shows that the veteran 
injured his nose in 1990 when he was hit by a baseball 
from the right side.  He was offered surgery, but it was 
never completed.  Long-term, he has had some problems with 
obstruction of the right naris.  Recently, he started 
having problems with allergic rhinitis, which is 
complicated by the deviation of the septum and obstruction 
of the right nostril.  He has had three sinus infections 
since December 1999.  On examination, the sinuses were 
non-tender.  There was an obvious thickening of the bridge 
of the nose, with a deviation to the left.  The nares were 
noted to be patent bilaterally, but significantly 
obstructed on the right side, with about an 85 percent 
obstruction, though the naris on the left was clear.  

In short, the veteran's service-connected deviated septum 
is manifested by an 85 percent obstruction of the right 
naris and no obstruction on the left, as shown in the July 
2000 VA examination report. 

The Board finds that, on its surface, the evidence 
reflecting the veteran's symptomatology does not appear to 
meet the criteria established for a 10 percent rating 
under Diagnostic Code 6502, in that the criteria call for 
a showing of complete obstruction of the right side of the 
nose, and the 85 percent obstruction shown by the evidence 
is somewhat less than complete.  However, as stated above, 
it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21 (2002).  
Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7 (2002).  

Here, the Board finds that, while the evidence does not 
show a complete obstruction of one side of the nose, the 
evidence showing an 85 percent obstruction more nearly 
approximates this level of disability than it does the 
noncompensable level.  Therefore, an increased rating of 
10 percent is warranted.  Because 10 percent is the 
maximum rating available under Diagnostic Code 6502, a 
rating higher than 10 percent is not available or 
supported by the evidence.  The veteran's claim of 
entitlement to an increased rating for his deviated septum 
will accordingly be granted to the extent stated.

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-
connected deviated septum has not changed appreciably 
since he left service.  As the obstruction was noted to 
have resulted from the structural damage to the veteran's 
nose and nasal passages incurred during his in-service 
injury, and as there is no evidence reflecting treatment 
or improvement in this condition, there is no basis on 
which to find that a significant change has occurred in 
the veteran's overall level of symptomatology.  Therefore, 
noting that 10 percent is the maximum rating available 
under this Diagnostic Code, there appears to have been 
none of the symptoms which would allow for the assignment 
of a higher or lower disability rating at any time during 
the period of time here under consideration.  Based on the 
record, the Board finds that a 10 percent disability 
rating is warranted for the entire period since March 1, 
2000.   

4.  Entitlement to an increased disability rating for a 
cervical spine disorder, currently evaluated as 30 percent 
disabling.

Analysis

The veteran is seeking an increased disability ratings for 
his service-connected cervical spine disorder, which is 
currently evaluated as 30 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2002). 

Assignment of diagnostic code 

The veteran's service-connected cervical strain is 
currently rated at the 30 percent level under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002) [limitation of 
motion, cervical spine].  

The veteran has not suggested that another diagnostic code 
would be more favorable.  Upon review of the evidence, the 
Board finds that there is no more appropriate diagnostic 
code.  The veteran's cervical spine disorder is primarily 
manifested by limitation of motion and pain, with x-ray 
findings of arthritis, as shown in the July 2000 VA 
examination report.  Range of motion was measured at 25 
degrees on forward flexion, 20 degrees on extension, 20 
degrees on lateral bending, bilaterally and 40 degrees on 
rotation, bilaterally.

The evidence does not support a finding of ankylosis of 
the cervical spine so as to meet the criteria for 
Diagnostic Codes 5286, and 5287.  Although the July 2000 
VA examination showed some neurologic symptoms, such as 
occasional tingling in his fingers and pain radiating into 
the arm, there is no diagnosis of intervertebral disc 
syndrome of record, and the Board notes that such symptoms 
would have to be severe and recurring with only 
intermittent relief to warrant a rating under Diagnostic 
Code 5293 [intervertebral disc syndrome] that is higher 
then the current 30 percent.  Such a finding cannot be 
supported by the evidence of record.  

For the reasons stated, the Board therefore finds that the 
veteran is appropriately rated under Diagnostic Code 5290 
[limitation of cervical spine motion].

Schedular rating

Under Diagnostic Code 5290 [limitation of cervical spine 
motion], the following levels of disability are included.

30% severe;

20% moderate;

10% slight.

38 C.F.R. § 4.4.71a, Diagnostic Code 5290 (2002).

As the veteran is currently evaluated at the 30 percent 
level, which is the highest rating available for 
limitation of cervical spine motion under Diagnostic Code 
5290, the Board finds that a higher rating is not 
warranted or available.  

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2002).  See DeLuca, supra.  However, 
in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the 
Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is 
not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  In the instant case, the veteran is 
receiving a 30 percent evaluation for his cervical spine 
disorder, under Diagnostic Code 5290.  This disability 
evaluation is the maximum rating allowable.  Accordingly, 
the aforementioned provisions of 38 C.F.R. § 4.40 and § 
4.45 are not for consideration.  See Johnston, 10 Vet. 
App. at 85. 

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-
connected cervical spine disorder has not changed 
appreciably since he left service.  For comparison to the 
range of motion described above, from the July 2000 VA 
examination, range of motion findings in a March 1999 
physical therapy consultation were found to be slightly 
decreased on active and passive testing.  Rotation to the 
right was found to be decreased by 25 percent from normal.  
In June 1996, the veteran showed extension to 45 degrees, 
with flexion limited to 1/2 inch from the neck.  Bending to 
the left was measured to 25 degrees and to the right to 20 
degrees.  Rotation was measured to 60 degrees to the left 
and to 80 degrees to the right.  There appears to have 
been none of the symptoms which would allow for the 
assignment of a rating higher than 30 percent at any time 
during the period of time here under consideration.  Based 
on the record, the Board finds that a 30 percent 
disability rating was properly assigned for the entire 
period.   

Extraschedular ratings

With respect to all four increased rating issues, the 
January 2002 SOC provided the veteran with a copy of 38 
C.F.R. § 3.321(b) pertaining to extraschedular ratings.  
In essence , that regulation provides that exceptional or 
unusual cases are to be referred to VA Central Office.  
However, the RO did not, in fact, apply 38 C.F.R. 
§ 3.321(b) to any of these issues.

The Board has no authority to consider an extraschedular 
rating in the first instance. See VAOPGCPREC 6-96; see 
also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) [the 
Board may affirm a RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)].  In the absence of RO consideration of the 
matter of extraschedular ratings, the Board will not 
address the matter.  If the veteran wishes the RO to 
consider extraschedular ratings in the first instance, he 
is free to accomplish this by contacting the RO and 
identifying any exceptional or unusual aspect of his 
disabilities.


ORDER

An increased disability rating for a left shoulder 
disorder is denied.

An increased disability rating for GERD is denied.

An increased 10 percent initial disability rating for a 
deviated septum is granted, subject to controlling 
regulations applicable to the payment of monetary 
benefits.

An increased disability rating for cervical spine disorder 
is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

